

113 HR 3172 IH: Battlefield Excellence through Superior Training Practices Act
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3172IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Johnson of Georgia (for himself, Mr. Fitzpatrick, Mr. Carson of Indiana, Ms. Speier, and Mr. Andrews) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the Secretary of Defense to use only human-based methods for training members of the Armed Forces in the treatment of severe combat injuries.1.Short titleThis Act may be cited as the Battlefield Excellence through Superior Training Practices Act or BEST Practices Act.2.FindingsCongress finds the following:(1)The Department of Defense has made impressive strides in the development and use of methods of medical training and troop protection, such as the use of tourniquets and improvements in body armor, that have led to decreased battlefield fatalities.(2)The Department of Defense uses more than 6,000 live animals each year to train physicians, medics, corpsmen, and other personnel methods of responding to severe battlefield injuries.(3)The civilian sector has almost exclusively phased in the use of superior human-based training methods for numerous medical procedures currently taught in military courses using animals.(4)Human-based medical training methods such as simulators replicate human anatomy and can allow for repetitive practice and data collection.(5)According to scientific, peer-reviewed literature, medical simulation increases patient safety and decreases errors by healthcare providers.(6)The Army Research, Development and Engineering Command and other entities of the Department of Defense have made impressive strides in the development of methods for the replacement of live animal-based training.(7)According to the report by the Department of Defense titled Final Report on the use of Live Animals in Medical Education and Training Joint Analysis Team published on July 12, 2009—(A)validated, high-fidelity simulators will be available for nearly every high-volume or high-value battlefield medical procedure by the end of 2011, and many were available as of 2009; and(B)validated, high-fidelity simulators will be available to teach all other procedures to respond to common battlefield injuries by 2014.3.Requirement to use human-based methods for certain medical training(a)In generalChapter 101 of title 10, United States Code, is amended by adding at the end the following new section:2017.Requirement to use human-based methods for certain medical training(a)Combat trauma injuries(1)Not later than October 1, 2016, the Secretary of Defense shall develop, test, and validate human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries with the goal of replacing live animal-based training methods.(2)Not later than October 1, 2018, the Secretary—(A)shall only use human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries; and(B)may not use animals for such purpose.(b)Annual reportsNot later than October 1, 2014, and each year thereafter, the Secretary shall submit to the congressional defense committees a report on the development and implementation of human-based training methods for the purpose of training members of the armed forces in the treatment of combat trauma injuries under this section.(c)DefinitionsIn this section:(1)The term combat trauma injuries means severe injuries likely to occur during combat, including—(A)hemorrhage;(B)tension pneumothorax;(C)amputation resulting from blast injury;(D)compromises to the airway; and(E)other injuries.(2)The term human-based training methods means, with respect to training individuals in medical treatment, the use of systems and devices that do not use animals, including—(A)simulators;(B)partial task trainers;(C)moulage;(D)simulated combat environments;(E)human cadavers; and(F)rotations in civilian and military trauma centers.(3)The term partial task trainers means training aids that allow individuals to learn or practice specific medical procedures..(b)Clerical amendmentThe table of sections at the beginning of chapter 101 of title 10, United States Code, is amended by adding at the end the following new item:2017. Requirement to use human-based methods for certain medical training. .